



EXHIBIT 10.16

CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into as of
September 18, 2012, (the “Effective Date”), by and between Jeff Barlow (the
“Executive”) and Molina Healthcare, Inc., a Delaware corporation (the
“Company”).
RECITALS
1. Definitions. The following definitions shall apply for all purposes under
this Agreement:
(a)     Annual Base Salary. “Annual Base Salary” shall mean the Executive’s
annualized fiscal year base salary (as paid in accordance with the Company’s
regular payroll practices) as in effect on the date of Executive’s Separation
from Service (or if Executive’s salary was greater, on the date of the
Announcement (as such term is defined below)).
(b)     Change in Control. “Change in Control” means the occurrence of any of
the following events after the Effective Date:
(i)     The acquisition (other than by an Excluded Person), directly or
indirectly, in one or more transactions, by any person or by any group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act, of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
more than fifty percent (50%) of either the outstanding shares of common stock
or the combined voting power of the Company’s outstanding voting securities
entitled to vote generally, whether or not the acquisition was previously
approved by the existing directors, other than an acquisition that complies with
clause (x) and (y) of paragraph (ii);
(ii)     Consummation of a reorganization, merger, or consolidation of the
Company or the sale or other disposition of all or substantially all of the
Company’s assets unless, immediately following such event, (x) all or
substantially all of the stockholders of the Company immediately prior to such
event own, directly or indirectly, more than fifty percent (50%) of the then
outstanding voting securities of the resulting corporation (including without
limitation, a corporation which as a result of such event owns the Company or
all or substantially all of the Company’s assets either directly or indirectly
through one or more subsidiaries) and (y) the securities of the surviving or
resulting corporation received or retained by the stockholders of the Company
are publicly traded;
(iii)     Approval by the stockholders of the complete liquidation or
dissolution of the Company; or
(iv)     A change in the composition of a majority of the directors on the
Company’s Board of Directors within 12 months if not approved by a majority of
the pre-existing directors.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c) Excluded Person. “Excluded Person” means:

1

--------------------------------------------------------------------------------





EXHIBIT 10.16

(i)     Any person described in and satisfying the conditions of Rule
13d-1(b)(1) under the Exchange Act;
(ii) The Company;
(iii)     An employee benefit plan (or related trust) sponsored or maintained by
the Company or its successor;
(iv)     Any person who is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of more than 15% of the Common Stock on the Effective Date (or
any affiliate, successor, heir, descendant, or related party of or to such
person).
(d)     Good Reason. “Good Reason” shall mean that, on or after the effective
date of a Change in Control, the Executive (without Executive’s written
consent):
(i)     Has incurred a material reduction in his authority or responsibility
with the Company in comparison to the Executive’s authority or responsibility
prior to the public announcement of the Change in Control (the “Announcement”);
(ii)     Has incurred one or more reductions in his “total compensation” with
the Company which is defined as follows:
(A)     A material reduction in Annual Base Salary, or
(B)     A material reduction in the target annual bonus percentage of Annual
Base Salary; or
(iii)     A material change in the geographic location of the Executive’s
principal office with the Company.
(iv)     The Executive gives to the Company written notice of the event in
clause (i), (ii), or (iii) giving rise to Good Reason within ninety (90) days of
the initial existence of such event and the Company has not cured the event
giving rise to Good Reason within thirty (30) days of receipt of written
notification by Executive and the Executive resigns from employment with the
Company within sixty (60) days following the end of the cure period.
(e)     Cause. “Cause” includes any of the following committed by Executive (or
omitted to be done by Executive) that occur on or after the Effective Date:
(i)     Theft, unlawful acts involving moral turpitude, or fraud with respect to
any aspect of the Company’s business;
(ii)     Neglect of or failure to perform employment duties;
(iii) Insubordination;
(iv)     Abuse of alcohol or other drugs or substances;
(v)     A conviction of or plea of “guilty” or “no contest” to a felony under
the laws of the United States or any state thereof (or admission or confession
with respect thereto);

2



--------------------------------------------------------------------------------





EXHIBIT 10.16

(vi)     Any violation or breach of any Company policy that has been established
to comply with either the Sarbanes-Oxley Act of 2002 (or any regulations or
rules or decisions that implement/interpret such Act) or any laws, rules, or
requirements of the Securities and Exchange Commission or the New York Stock
Exchange;
(vii) Conduct on the part of Executive that constitutes a breach of any
fiduciary duty or duty of loyalty owed to the Company or its affiliates by
Executive; or
(viii)     Breach of this Agreement; provided, however, that any such breach or
violation of Sections 1(e)(ii), (iii), (iv), or (viii) hereof shall not
constitute Cause unless it is (A) not reasonably curable or (B) if reasonably
curable, is not cured by the Executive within thirty (30) days notice from the
Company.
(f)     Total Disability. “Total Disability” shall be deemed to occur on the
ninetieth (90th) consecutive or non-consecutive calendar day within any twelve
(12) month period that Executive is unable to perform his duties because of any
physical or mental illness or disability.
(g)     Target Bonus. “Target Bonus” shall mean the Executive’s fiscal year
target bonus opportunity.
2. Severance Payment and Equity Compensation.
(a)     The Executive shall be entitled to receive a severance payment from the
Company as provided herein (the “Severance Payment”) if the Executive has a
Separation of Service within the first twelve (12) month period after the
occurrence of a Change in Control, by reason of either:
(i)     The Executive’s voluntary resignation of his employment with the Company
for Good Reason pursuant to Section 1(d); or
(ii)     The Company’s discharge of the Executive from employment with the
Company for any reason other than Cause, death, or Total Disability.
For all purposes under this Agreement, the amount of the Severance Payment shall
be equal to two times (2X) the Annual Base Salary, plus a pro rata portion of
the Executive’s Target Bonus for the year in which Executive’s employment is
terminated based on the number of entire months of such year that have elapsed
through the date of Executive’s termination of employment as a fraction of
twelve (12), plus a cash payment of $50,000 for all Company group health
benefits. The Severance Payment shall be distributable upon Executive’s
Separation from Service as follows:
(iii)     the portion thereof that does not exceed the Exemption Limit shall
satisfy the involuntary separation pay exemption under Treasury Regulation
Section 1.409A-1(b)(9)(iii), shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be paid in a lump sum
payment within the ten (10) day period commencing on the 60th day after the date
of Executive’s Separation from Service, and
(iv)     the remaining portion (if any) shall be subject to and shall comply
with Section 409A of the Code and shall be paid in a lump sum payment within the
ten (10) day period commencing on the 60th day after the date of the Executive’s
Separation from Service; provided, however, that, if Executive is a Specified
Employee on the date of the Executive’s Separation from S

3



--------------------------------------------------------------------------------





EXHIBIT 10.16

ervice, such payment shall be paid within the ten (10) day period following the
earlier of (x) the expiration of the six (6) month period commencing on the date
of the Executive’s Separation from Service and (y) the date of Executive’s
death.
Except as may be provided under Sections 2(b) and 2(c), the Severance Payment
shall be in lieu of any other post-termination employment payments.
(b)     Incentive, Deferred Compensation, and Retirement Programs. If the
Executive is entitled to a Severance Payment under Section 2(a) and
notwithstanding anything to the contrary in any equity incentive, stock option,
stock appreciation right (SAR), or deferred compensation plan or retirement plan
or agreements, then (i) the Executive shall become immediately fully vested in
all of his outstanding restricted stock, stock options, SARs, warrants, phantom
stock, deferred compensation, retirement, or similar plans or agreements of the
Company, and (ii) the Executive (or his personal representative if applicable)
shall be permitted to exercise any of his vested stock options/SARs until the
earlier of: (i) one (1) year after Executive’s termination of employment, and
(ii) the term of such unexercised stock options, warrants, or SARs.
(c)     Mitigation. Except as may be expressly provided elsewhere in this
Agreement, the Executive shall not be required to mitigate the amount of any
payment or benefit contemplated by this Section 2 (whether by seeking new
employment or in any other manner). No such payment shall be reduced by earnings
that the Executive may receive from any other source.
(d)     Conditions. All payments and benefits provided under this Section 2 are
conditioned on Executive’s continuing compliance with this Agreement and the
Company’s policies. All payments and benefits are also conditioned on, and in
consideration for, Executive’s execution (and effectiveness) of a release of
claims and covenant not to sue substantially in the form provided in Exhibit A
to be delivered by Executive no later than sixty (60) days following the
Executive’s Separation of Service, any revocation period required by law has
run, and Executive has not revoked the release of claims and covenant not to
sue.
3. Limitation on Payments.
(a)     Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made, or benefit
provided, by the Company to or for the benefit of the Executive under this
Agreement or any other agreement between the Company and the Executive or plan
of the Company would constitute a “parachute payment” as defined in Section 280G
of the Code, then the benefits payable pursuant to this Agreement shall be
reduced so that the aggregate present value of all payments in the nature of
compensation to (or for the benefit of) the Executive which are contingent on a
change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which the Executive could receive without
being considered to have received any parachute payment (the amount of this
reduction in the benefits payable is referred to herein as the “Excess Amount”).
The determination of the amount of any reduction required by this Section 3(a)
shall be made by a nationally recognized tax counsel selected by the Company,
and such determination shall be conclusive and binding on the parties hereto.
(b)     Notwithstanding the provisions of Section 3(a), if it is established,
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally

4



--------------------------------------------------------------------------------





EXHIBIT 10.16

and conclusively resolved, that an Excess Amount was received by the Executive
from the Company, then such Excess Amount shall be deemed for all purposes to be
a loan to the Executive made on the date the Executive received the Excess
Amount and the Executive shall repay the Excess Amount to the Company on demand
(but no less than ten (10) days after written demand is received by the
Executive) together with interest on the Excess Amount at the “applicable
Federal rate” (as defined in Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Amount until the date of such repayment.
4. Successors.
(a)     Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company’s business and/or assets, shall be
obligated to perform this Agreement in the same manner and to the same extent as
the Company would be required to perform it in the absence of a succession.
(b)     Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.
5. Miscellaneous Provisions.
(a)     Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
(b)     Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(c)     Whole Agreement. This Agreement contains all the legally binding
understandings and agreements between Executive and the Company pertaining to
the subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties.
(d)     Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.
(e)     Choice of Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.

5



--------------------------------------------------------------------------------





EXHIBIT 10.16

(f)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)     No Assignment. The rights of Executive to payments or benefits under
this Agreement shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Subsection (h) shall be void.
(h)     Nondisparagement; Confidentiality. On the Effective Date and thereafter,
Executive agrees that he will not disparage the Company or its directors,
officers, employees, affiliates, subsidiaries, predecessors, successors or
assigns in any written or oral communications to any third party. Executive
further agrees that he will not direct anyone to make any disparaging oral or
written remarks to any third parties. During Executive’s employment and
following Executive’s termination of employment for any reason, Executive agrees
to not use or disclose the confidential information or trade secrets of the
Company.
(i)     Nonsolicitation. During the Executive’s employment with Company and for
twelve months after Executive’s termination of employment and payment of the
Severance Payment hereunder, the Executive shall not, directly or indirectly,
either as an individual or as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender, or in any other capacity whatsoever, of any person, firm,
corporation, or partnership, (i) induce or attempt to induce, or hire, any
person who at the time of such inducement or hire is an employee of the Company
(or who was, within six months prior to such inducement or hire, an employee) to
perform work or service for any other person or entity other than the Company or
(ii) through the use of confidential information or trade secrets, solicit
customers, suppliers, or clients of the Company to reduce or discontinue their
business with the Company or to engage in business with any competing entity.
(j)     Unfunded and Unsecured. The obligations of the Company under this
Agreement shall be unfunded and unsecured. With respect to any payments to which
the Executive has a fixed and vested interest but that have not yet been made by
the Company, nothing contained herein shall give the Executive any rights that
are greater than those of a general unsecured creditor of the Company.
(k)     Exhibit B. Exhibit B hereto regarding Code Section 409A is incorporated
herein by this reference.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
EXECUTIVE:
    

6



--------------------------------------------------------------------------------





EXHIBIT 10.16


Jeff Barlow
MOLINA HEALTHCARE, INC.:

By:     Joseph M. Molina, M.D.
Its:     President and Chief Executive Officer



7



--------------------------------------------------------------------------------





EXHIBIT 10.16

EXHIBIT A
Form of Release of Claims and Covenant Not To Sue
In consideration of the payments and other benefits that Molina Healthcare,
Inc., a Delaware corporation (the “Company”), is providing to Jeff Barlow
(“Executive”) under the Change in Control Agreement entered into by and between
Executive and the Company, dated September 18, 2012, the Executive, on his own
behalf and on behalf of Employee’s representatives, agents, heirs and assigns,
waives, releases, discharges and promises never to assert any and all claims,
demands, actions, costs, rights, liabilities, damages or obligations of every
kind and nature, whether known or unknown, suspected or unsuspected that
Executive ever had, now have or might have as of the date of Executive’s
termination of employment with the Company against the Company or its
predecessors, parent, affiliates, subsidiaries, stockholders, owners, directors,
officers, employees, agents, attorneys, insurers, successors, or assigns
(including all such persons or entities that have a current and/or former
relationship with the Company) for any claims arising from or related to
Executive’s employment with the Company, its parent or any of its affiliates and
subsidiaries and the termination of that employment.
These released claims also specifically include, but are not limited to, any
claims arising under any federal, state and local statutory or common law, such
as (as amended and as applicable) Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family Medical Leave Act, the Equal
Pay Act, the Fair Labor Standards Act, the Industrial Welfare Commission’s
Orders, the California Fair Employment and Housing Act, the California
Constitution, the California Government Code, the California Labor Code and any
other federal, state or local constitution, law, regulation or ordinance
governing the terms and conditions of employment or the termination of
employment, and the law of contract and tort and any claim for attorneys’ fees.
Furthermore, the Executive acknowledges that this waiver and release is knowing
and voluntary and that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
acknowledges that there may exist facts or claims in addition to or different
from those which are now known or believed by Executive to exist. Nonetheless,
this Agreement extends to all claims of every nature and kind whatsoever,
whether known or unknown, suspected or unsuspected, past or present. Executive
also expressly waives the provisions of California Civil Code section 1542,
which provides: “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him/her must have materially affected his settlement
with the debtor.” With respect to the claims released in the preceding
sentences, the Executive will not initiate or maintain any legal action or
proceeding of any kind against the Company or its predecessors, parent,
affiliates, subsidiaries, stockholders, owners, directors, officers, employees,
agents, successors, or assigns (including all such persons or entities that have
a current or former relationship with the Company), for the purpose of obtaining
any personal relief, nor assist or participate in any such proceedings,
including any proceedings brought by any third parties (except as otherwise
required or permitted by law). The Executive further acknowledges that he has
been advised by this writing that:

1

--------------------------------------------------------------------------------





EXHIBIT 10.16

•
he should consult with an attorney prior to executing this release;

•
he has at least twenty-one (21) days within which to consider this release;

•
he has up to seven (7) days following the execution of this release by the
parties to revoke the release; and

•
this release shall not be effective until such seven (7) day revocation period
has expired.

Executive agrees that the release set forth above shall be and remain in effect
in all respects as a complete general release as to the matters released.
EXECUTIVE


______________________

Jeff Barlow


Date:



2



--------------------------------------------------------------------------------





EXHIBIT 10.16

Exhibit B
SECTION 409A PROVISIONS
1.    EXEMPTION FROM AND COMPLIANCE WITH SECTION 409A OF THE CODE
a.    ADMINISTRATION OF AGREEMENT. Certain payments and benefits payable under
the Agreement are intended to be exempt from, or comply with, the requirements
of Section 409A of the Code. The Agreement shall be interpreted in accordance
with the applicable exemptions from Section 409A of the Code and the Treasury
Regulations thereunder. To the extent the payments and benefits under the
Agreement are subject to Section 409A of the Code, the Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations and interpretive guidance issued thereunder. If the Company and
Executive determine that any compensation, benefits or other payments that are
payable under the Agreement and intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, the Treasury
Regulations and interpretive guidance issued thereunder, the Company and
Executive agree to amend the Agreement, or take such other actions as the
Company and Executive deem reasonably necessary or appropriate, to comply with
the requirements of Section 409A of the Code, the Treasury Regulations and
interpretive guidance issued thereunder. In the case of any compensation,
benefits or other payments that are payable under the Agreement and intended to
comply with Sections 409A (a)(2), (3) and (4) of the Code, if any provision of
the Agreement would cause such compensation, benefits or other payments to fail
to so comply, such provision shall not be effective and shall be null and void
with respect to such compensation, benefits or other payments, and such
provision shall otherwise remain in full force and effect.
b.    DELAYED DISTRIBUTION UNDER SECTION 409A OF THE CODE. If Executive is a
Specified Employee on the date of Executive’s Separation from Service, any
payments or benefits under the Agreement that are subject to Section 409A of the
Code shall be delayed in order to comply with Section 409A(a)(2)(B)(i) of the
Code, and such payments or benefits shall be paid or distributed to Executive
within the ten (10) day period following the earlier of (x) the expiration of
the six (6) month period commencing on the date of Executive’s Separation from
Service, or (y) the date of Executive’s death.
2.    DEFINITIONS
For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
a.    The “Exemption Limit” shall mean the exemption limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) and shall equal two times the lesser
of:
(i)    the amount of Executive’s annualized compensation based upon the
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company), or

1

--------------------------------------------------------------------------------





EXHIBIT 10.16

(ii)    the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the calendar year in which
Executive’s Separation from Service occurs (the Section 401(a)(17) annual
compensation limit for 2012 is $250,000).
b.    “Separation from Service”, with respect to Executive (or another Service
Provider), means Executive’s (or such Service Provider’s) “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), with respect to
the Service Recipient.
c.    “Service Provider” means Executive or any other “service provider,” as
defined in Treasury Regulation Section 1.409A-1(f).
d.    “Service Recipient,” with respect to Executive, means Molina Healthcare,
Inc. or the subsidiary of Molina Healthcare, Inc. employing the Executive,
whichever is applicable, and all persons considered part of the “service
recipient,” as defined in Treasury Regulation Section 1.409A-1(g), as determined
from time to time. As provided in Treasury Regulation Section 1.409A-1(g), the
“Service Recipient” shall mean the person for whom the services are performed
and with respect to whom the legally binding right to compensation arises, and
all persons with whom such person would be considered a single employer under
Section 414(b) or 414(c) of the Code.
e.     “Specified Employee” means a Service Provider who, as of the date of the
Service Provider’s Separation from Service is a “Key Employee” of the Service
Recipient any stock of which is publicly traded on an established securities
market or otherwise. For purposes of this definition, a Service Provider is a
“Key Employee” if the Service Provider meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the testing year. If a Service Provider is a “Key Employee”
(as defined above) as of a Specified Employee Identification Date, the Service
Provider shall be treated as “Key Employee” for the entire twelve (12) month
period beginning on the Specified Employee Effective Date. The “Specified
Employees” shall be determined in accordance with Section 409A(a)(2)(B)(i) of
the Code and Treasury Regulation Section 1.409A-1(i).
f.     “Specified Employee Effective Date” means the first day of the fourth
month following the Specified Employee Identification Date. The Specified
Employee Effective Date may be changed by Molina Healthcare, Inc., in its
discretion, in accordance with Treasury Regulation Section 1.409A-1(i)(4).
g.     “Specified Employee Identification Date”, for purposes of Treasury
Regulation Section 1.409A-1(i)(3), shall mean December 31. The “Specified
Employee Identification Date” shall apply to all “nonqualified deferred
compensation plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of
the Service Recipient and all affected Service Providers. The “Specified
Employee Identification Date” may be changed by Molina Healthcare, Inc., in its
discretion, in accordance with Treasury Regulation Section 1.409A-1(i)(3).

2

